El Juez Peesidente Sk. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente Opinión del Tribunal.
Considerando que es un precepto fundamental .de la Lev Hipotecaria, consignado en el artículo- 20 de la mis-ma, que “para inscribir ó anotar los títulos en que se transfiera ó,grave el dominio ó la posesión de bienes in-*10muebles, ó derechos reales, deberá e.onstar previamente inscrito ó anotado el derecho de la persona que otorgue, ó en cuyo nombre se haga la transmisión ó gravámen, y que los Registradores denegarán la inscripción de dichos títulos mientras no se cumpla este requisito, siendo res-ponsables directamente de los perjuicios que causen á un tercero por la infracción de este precepto.”
Considerando que estos preceptos de la Ley Hipoteca-ria no pueden entenderse derogados por los artículos 351 y 352 del Código Político de esta Isla, como lo afirma el representante del “Pueblo de Puerto Rico”, pues al pres-cribir dichos artículos que el Registrador registrará los certificados de venta á que hacen referencia, no contienen disposición alguna que derogue expresamente, ó que re-sulte en contradicción ó en conflicto con el artículo citado de la Ley Hipotecaria, y por consiguiente deben enten-derse' en el sentido de que el Registrador registrará las certificaciones de venta expedidas por los Colectores, pe-ro con sujeción á los preceptos de la Ley Hipotecaria que determinen los casos y la forma en que deben verificarse las inscripciones; de la misma manera que ordenan los ar-tículos 7 y 8 del mismo Código Político, que el Gobierno de Puerto Rico puede adquirir propiedades por contri-buciones ; ó títulos á bienes de todas clases para uso pú-blico, pero siempre en los casos y en la forma que previe-nen las leyes.
Considerando que tampoco tiene aplicación al caso pre-sente para considerar al Registrador de Ponce obligado á practicar la inscripción de las certificaciones de que se trata, la sección 4 de la Ley votada por la Asamblea Le-gislativa de esta Isla y aprobada en 1 de Marzo de 1902, sobre recursos contra las resoluciones de los Registrado-res de la Propiedad, la que dispone: “que los registrado-res no suspenderán por defectos subsanables la inscrip-ción, anotación ó cancelación de ningún título,” pxies *11siendo dicho precepto una reproducción exacta de la sec-ción 2 de la Orden General No. 99 de 30 de Abril de 1900, es de perfecta aplicación al caso la doctrina sentada por esta Corte Suprema en sn resolución de 3. de Agosto del mismo año, recaida en el recurso gubernativo interpuesto por la Sociedad “Santiago Hermanos, contra negativa del Registrador de la Propiedad de Ponce á inscribir una escritura hipotecaria, por el mismo defecto de no apare-cer inscrita la finca gravada á favor del deudor, ni de nin-guna otra persona, y por la que se declaró que los defec-tos subsanables á que se refería la sección 2 de la citada Orden General, que no debían impedir en lo sucesivo la inscripción, anotación ó cancelación de ningún título, eran los que contenían los mismos títulos que se presen-taban al Registro, como lo comprobaba la misma sección 2 al ordenar en su 2o inciso que los Registradores harían constar en la inscripción los defectos que contuvieran los títulos, pero en manera alguna los que traían su origen de otras causas derivadas del mismo Registro, como la falta de inscripción previa de la finca gravada ó enagenada á favor del que la transfiera ó grave, y cuyo defecto, afin-que pueda subsanarse, impide en absoluto la inscripción mientras subsista, bajo la más estrecha responsabilidad de los Registradores, doctrina que esta Corte Suprema no ve motivo para modificarla en el presente caso, por subsistir las mismas razones que la inspiraron al dictar-se la resolución de que se trata.
Considerando, por tanto que es de confirmarse la nota denegatoria del Registrador de la Propiedad de Ponce.
Vistos el art. 20 de la Ley Hipotecaria y la resolución citada de esta Corte Suprema.
Se confirma la nota denegatoria puesta por el Registra-dor de la Propiedad de Ponce al pie de las certificaciones de que se trata en el presente recurso y devuélvansele con copia certificada de la presente resolución, para su cono-*12cimiento y el de los demás interesados, y á los demás efec-tos que procedan.
Jueces concurrentes: 8>res. Hernández, Higueras, Mac Leary y Wolf.